Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 1-2, 6-7 and 9 have no label on the x or y axes  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 12 and 16 describe “a pixel division module configured to divide” a difference curve acquiring module configured to acquire” “a gamma value regulation module configured to … regulate” “a voltage interval setting unit configure to set” “a gamma value setting unit configured to acquire”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, there is no corresponding structure described in the claims or specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 12, the recitation of “a pixel division module configured to divide” a difference curve acquiring module configured to acquire” “a gamma value regulation module configured to … regulate” are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention, particularly the generic place 
Regarding claim 16, the recitation of “a voltage interval setting unit configure to set” “a gamma value setting unit configured to acquire” are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention, particularly the generic place holder “unit” has no corresponding structure and it is unclear exactly what is performing the functionality of each “unit” described above. Correction is required. 
Regarding claim 19, the recitation of “a filtering module” are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention, particularly the generic place holder “module” has no corresponding structure and it is unclear exactly what is performing the functionality of each “module” described above. Correction is required. 
Claims 12-15 and 17-18 are further rejected based on dependency.

Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the recitation of “a pixel division module configured to divide” a difference curve acquiring module configured to acquire” “a gamma value regulation module configured to … regulate” renders the claim ambiguous, particularly the generic place holder “module” has no corresponding structure and it is unclear exactly what is performing the functionality of each “module” described above. Correction is required. 
Regarding claim 16, the recitation of “a voltage interval setting unit configure to set” “a gamma value setting unit configured to acquire” renders the claim ambiguous, particularly the generic place holder “unit” has no corresponding structure and it is unclear exactly what is performing the functionality of each “unit” described above. Correction is required. 
Regarding claim 19, the recitation of “a filtering module” renders the claim ambiguous, particularly the generic place holder “module” has no corresponding structure and it is unclear exactly what is performing the functionality of each “module” described above. Correction is required. 
Claims 12-15 and 17-18 are further rejected based on dependency.
Regarding claim 8, recite the conjunction "if" when reciting steps in conjunction with a conditional step ("a proportion of the drive voltages in the subpixel group is higher than a preset value…").  In view of the broadest reasonable interpretation of the claims as required by MPEP 2111, these limitations may be interpreted in the sense that the limitations occur when the condition step occurs, but also introduces the possibility that the conditional step may not occur. Since the claim fails to recite any specific limitations regarding the possibility that the conditional step may not occur, the broadest reasonable interpretation of the claim allows for the possibility wherein no functionality is achieved when the conditional step is not achieved, thereby rendering the limitation to be not positively recited, and thus indefinite.
Regarding claim 11, the recitation of “g, f, w1, w2, …w9” each represent undefined values, thus rendering the claim indefinite. Are these integers? Non-zero numbers? A certain unit of measure? Clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2017.0154587).
Regarding claim 1, Chen disclose:
A drive method of a display panel, comprising: dividing sub pixels of a same color on the display panel into a plurality of sub pixel groups; acquiring a difference curve that is of each color sub pixel and that is between a curve of brightness changing with a drive voltage at a front view angle and a curve of brightness changing with the drive voltage at a side view angle; and for each color sub pixel, respectively regulating gamma values of various sub pixel groups based on the difference curve (see Fig. 3-7; [0052-0076]; dividing display panel into subpixels of same color into groups; acquire curve of each color with changing of drive voltage (e.g., front view vs side view); repeating to acquire difference curve for each color within the sub pixel to regulate the gamma). 
Regarding claim 2, the rejection of claim 1 is incorporated herein. Chen further disclose:
the display panel comprises red sub pixels, blue sub pixels, and green sub pixels, and the step of the dividing sub pixels of the same color on the display panel into a plurality of sub pixel groups comprises: dividing the red sub pixels on the display panel into a plurality of red sub pixel groups; dividing the green sub pixels on the display panel into a plurality of green sub pixel groups; and dividing 
Regarding claim 3, the rejection of claim 2 is incorporated herein. Chen further disclose:
the step of the respectively regulating gamma values of various sub pixel groups based on the difference curve comprises: respectively regulating the gamma values of various green sub pixel groups based on the difference curve corresponding to the green sub pixels; respectively regulating the gamma values of various red sub pixel groups based on the difference curve corresponding to the red sub pixels; and respectively regulating the gamma values of various blue sub pixel groups based on the difference curve corresponding to the blue sub pixels (see Fig. 4-6; [0075-0076]). 
Regarding claims 12-14, claims 12-14 are rejected under the same rationale as claims 1-3. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen
Regarding claim 4, the rejection of claim 1 is incorporated herein. While Chen at Fig. 7 shows  the front view and side view brightness curves, it is obvious to one of ordinary skill in the art, that in order to plot the difference curve between the front and side angles, subtracting and plotting the difference between the brightness curves in Fig. 7 of Chen.
Regarding claim 15, claim 15 is rejected under the same rationale as claim 4. 

Allowable Subject Matter
Claim 20 is allowed.
Claims 5-11, 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/kenneth bukowski/               Primary Examiner, Art Unit 2621